15-2605-cv
Anderson v. Eastern CT Health Network, et al.

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 29th day of August, two thousand sixteen.

PRESENT:           JOHN M. WALKER, JR.,
                   JOSÉ A. CABRANES,
                   RAYMOND J. LOHIER, JR.,
                                Circuit Judges.


HARRY T. ANDERSON,

                             Plaintiff-Appellant,                    15-2605-cv

                             v.

EASTERN CT HEALTH NETWORK, INC., AKA ECHN,
INC., AND EASTERN CONNECTICUT MEDICAL
PROFESSIONALS FOUNDATION, INC., FKA ECHN
HEALTH SERVICES, INC.,

                             Defendants-Appellees.


FOR PLAINTIFF-APPELLANT:                                 MARY ALICE MOORE LEONHARDT
                                                         (Daniel J. Csuka, on the brief), Rome
                                                         McGuigan, P.C., Hartford, CT.

FOR DEFENDANTS-APPELLEES:                                BEVERLY W. GAROFALO (Collin
                                                         O’Connor Udell, on the brief), Jackson
                                                         Lewis P.C., Hartford, CT.


                                                     1
       Appeal from a judgment of the United States District Court for the District of Connecticut
(Robert N. Chatigny, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Harry T. Anderson appeals from a judgment entered on July 20, 2015 resulting from the
District Court’s grant of summary judgment in favor of Eastern CT Health Network, Inc. and
Eastern Connecticut Medical Professionals Foundation, Inc. on July 16, 2015. We have reviewed all
of the arguments raised by Anderson on appeal and find them to be without merit. Accordingly, we
AFFIRM the July 20, 2015 judgment of the District Court for substantially the reasons stated by the
District Court in its Ruling and Order filed July 16, 2015.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                2